        Case 1:12-cv-01567-CCC Document 212 Filed 04/12/21 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 COMMONWEALTH OF PENNSYLVANIA,
 PENNSYLVANIA GAME COMMISSION,

              Plaintiff,

       v.                                      Case No. 1:12-CV-1567

 THOMAS E. PROCTOR HEIRS TRUST and             Judge Conner
 the MARGARET O.F. PROCTOR TRUST,

              Defendants.

      UNOPPOSED MOTION TO DROP A PARTY UNDER RULE 21

      Defendants, the Thomas E. Proctor Heirs Trust and the Margaret O.F.
Proctor Trust (the “Proctor Trusts”), hereby move pursuant to Fed. R. Civ. P. 21 to
drop Defendant Margaret O.F. Proctor Trust from this action, and in support

thereof, state the following:
      1.     At the commencement of this action, the Proctor Trusts held joint
interests in the oil, gas and mineral rights of Thomas E. Proctor with the Thomas
E. Proctor Heirs Trust (the “PHT”) holding an undivided 93.75% and the Margaret
O.F. Proctor Trust (the “MPT”) holding an undivided 6.25%.
      2.     On or about December 18, 2020, the MPT distributed its interests in

the Proctor oil, gas and mineral estate to its beneficiaries.
      3.     Those beneficiaries subsequently assigned their individual interests to
the PHT. The assignments from the beneficiaries to the PHT were recorded in




                                           1
       Case 1:12-cv-01567-CCC Document 212 Filed 04/12/21 Page 2 of 3




Bradford County on March 19, 2021 at Instrument Nos. 202103006 and
202103007.

      4.     Following the assignments, the PHT has succeeded to the rights of the
MPT and the MPT is no longer a party in interest.
      5.     Accordingly, Defendants seek to drop the MPT as a party to this

action.
      6.     Plaintiff, the Pennsylvania Game Commission, concurs in relief

requested.

      7.     The dropping of the MPT will not affect the Court’s schedule,

including the trial set to commence on April 27, 2021.

      WHEREFORE, Defendants respectfully request that the Court enter an order

granting the Motion, dropping Defendant the Margaret O.F. Proctor Trust from this

civil action, and enter such further relief as the Court deems just and proper.


Dated: April 12, 2021                   Respectfully submitted,

                                        /s/ Laura A. Lange
                                        Laura A. Lange
                                            Pa. ID No. 310733
                                        1670 Sturbridge Drive
                                        Sewickley, PA 15143
                                        lange@proctortrust.com

                                        Justin G. Weber (PA 89266)
                                        TROUTMAN PEPPER
                                        Suite 200, 100 Market Street
                                        P.O. Box 1181
                                        Harrisburg, PA 17108-1181
                                        717.255.1155

                                          2
       Case 1:12-cv-01567-CCC Document 212 Filed 04/12/21 Page 3 of 3




                                        717.238.0575 (fax)
                                        Justin.Weber@troutman.com

                                        Attorney for Defendants




                     CERTIFICATE OF CONCURRENCE

      I hereby certify that I contacted counsel for Plaintiff via electronic mail on

April 12, 2021, to determine whether Plaintiff consents to the relief sought herein,

and counsel for Plaintiff concurred.



Dated: April 12, 2021                  /s/ Laura A. Lange



                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was

electronically filed with the Clerk of Court today via the Court’s CM/ECF, and

that, pursuant to Local Civil Rule 5.7, participants in the case who are registered

ECF users will be served by the ECF system.




Dated: April 12, 2021                  /s/ Laura A. Lange



                                          3
